Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT CLERK'S OFFICE

FOR THE NORTHERN DISTRICT OF GEORGIA® "5c. - Aten’

ATLANTA DIVISION = es

RON LESLIE

Plaintiff,

Vv.

 

1125 HAMMOND LP D/B/A SYNC
RESIDENTIAL, SUN HOLDINGS
GROUP D/B/A SYNC
RESIDENTIAL, and CHAD HEARD
JURY DEMAND

Defendants.

Nee Nene Neue Nee Ne Nee” re eee Nee Nee “eee “ee ee ee”
®

 

COMPLAINT

Comes now, Ron Leslie plaintiff, moves the Court for entry for the follow-
ing.

1.

This is an action for legal and equitable relief to redress violations of the
Centers For Disease Control and Prevention’s Temporary Halt in Evictions To Pre-
vent Further Spread of COVID-19 Order.

2.
This court has federal question jurisdiction under 28 USC 1331.

3.
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 2 of 7

Plaintiff is a natural person with disabilities living in Georgia who rented an
apartment from the defendants for personal family and household purposes. This
apartment is located at Sync Residential at Perimeter, 1125 Hammond Drive, At-
lanta GA 30328.

4,

Defendant 1125 HAMMOND LP D/B/A SYNC RESIDENTIAL is a For-
eign Limited Liability Company, regularly doing business in Fulton County. This
defendant’s registered agent is located in Fulton County, and is subject to the juris-
diction of this Court. At the time of filing of this complaint, defendant was the
owner of Sync at Perimeter Apartments, formerly known as Citizen Perimeter
Apartments.

5.

Defendant SUN HOLDINGS GROUP D/B/A SYNC RESIDENTIAL is a
Foreign Limited Liability Company based in Houston, TX. The defendant is regu-
larly doing business in Fulton County, and is subject to the jurisdiction of this
Court. At the time of filing this complaint, defendant was the owner of Sync at
Perimeter Apartments, formerly known as Citizen Perimeter Apartments.

6.

Defendant CHAD HEARD is employed by 1125 HAMMOND LP D/B/A

SYNC RESIDENTIAL and SUN HOLDINGS GROUP D/B/A SYNC RESIDEN-

TIAL as an assistant manager of Sync Residential at Perimeter Apartments.
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 3 of 7

BACKGROUND
7.

The Centers for Disease Control and Prevention (CDC), located within the
Department of Health and Human Services (HHS) announces the issuance of an
Order under Section 361 of the Public Health Service Act to temporarily halt resi-
dential evictions to prevent the further spread of COVID-19.

8.

The dates of this Order are effective September 4, 2020 through December 31,
2020.

9.

There is currently a pandemic of a respiratory disease (“COVID-19”) caused
by a novel coronavirus (SARS-COV-2) that has now spread globally, including
cases reported in all fifty states within the United States plus the District of Co-
lumbia and U.S. territories (excepting American Samoa). As of August 24, 2020,
there were over 23,000,000 cases of COVID-19 globally resulting in over 800,000
deaths; over 5,500,000 cases have been identified in the United States, with new
cases being reported daily and over 174,000 deaths due to the disease.

10.

The virus that causes COVID-19 spreads very easily and sustainably between

people who are in close contact with one another (within about 6 feet), mainly
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 4 of 7

through respiratory droplets produced when an infected person coughs, sneezes, or
talks. Some people without symptoms may be able to spread the virus. Among
adults, the risk for severe illness from COVID-19 increases with age, with older
adults at highest risk. Severe illness means that persons with COVID-19 may re-
quire hospitalization, intensive care, or a ventilator to help them breathe, and may
be fatal. People of any age with certain underlying medical conditions, such as
cancer, an immunocompromised state, obesity, serious heart conditions, and dia-
betes, are at increased risk for severe illness from COVID-19.

11.

Evicted renters must move, which leads to multiple outcomes that increase the
risk of COVID-19 spread. Evicted individuals without access to housing or as-
sistance options may also contribute to the homeless population, including older
adults or those with underlying medical conditions, who are more at risk for severe
illness from COVID-19 than the general population.

SUMMARY OF FACTS
12.
On or around September 3, 2020, the plaintiff submitted a notarized DEC-

LARATION UNDER PENALTY OF PERJURY FOR THE CENTERS FOR DIS-

EASE CONTROL AND PREVENTION’S TEMPORARY HALT IN EVICTIONS

TO PREVENT FURTHER SPREAD OF COVID-19 to the defendants.
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 5 of 7

13.

On or around October 29, 2020, despite receiving the plaintiff’s declaration,
Chad Heard, on behalf of all defendants, gave Fulton Deputy Marshal McCullough
keys to the plaintiff's apartment rental unit with the intention of evicting the plain-
tiff and an eviction of the plaintiff was initiated.

14.

The defendant’s actions were grossly negligent and deliberate, and these ac-

tions have had an immeasurable traumatizing effect on the plaintiff.
15.

Under 18 U.S.C. 3559, 3571; 42 U.S.C. 271; and 42 CFR 70.18, a person
violating this Order may be subject to a fine of no more than $100,000 if the viola-
tion does not result in a death or one year in jail, or both, or a fine of no more than
$250,000 if the violation results in a death or one year in jail, or both, or as other-
wise provided by law. An organization violating this Order may be subject to a fine
of no more than $200,000 per event if the violation does not result in a death or
$500,000 per event if the violation results in a death or as otherwise provided by
law. Federal cause of action under these federal statutes is implied.

16.

The plaintiff is entitled to emotional and physical distress damages in the

amount of $500,000.

17.
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 6 of 7

The plaintiff is entitled to punitive damages in the amount of $200,000 for

willful violations of the defendants.

18.

Because of the intentional nature of defendants’ conduct, the defendants are

liable for treble damages.
19.

Plaintiff is entitled to reasonable attorney fees.

WHEREFORE, Plaintiff prays,
1. For damages and fees as set out above;
2. For Punitive Damages $200,000

4. For Treble damages
5. For Emotional and Physical distress damages $500,000

7. For attorney fees and costs;
8. For jury trial; and

9. For such other and further relief as is just and proper

  

 

 

Respectfully submitted,
1G,
oY Ss Bae : -é
( geo) : Ron Leslie, plaintiff

5, Sentambe 27, 2022 3

“nO ©
mT BLN

ae es
Case 1:20-cv-04925-WMR-WEJ Document1 Filed 12/04/20 Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2020, I filed the foregoing COM-.
PLAINT with the Clerk of the INTHE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA ATLANTA DIVISION in per-
son, and served a true and correct copy of the foregoing on the following party via

process service:
Registered Agents:

Sync at Perimeter
1125 Hammond Dr.,
Sandy Springs, GA 30328

Sun Holdings Group
770 South Post Oak Lane
Suite 500
Houston, TX 77056

Dated: December 4, 2020 FI

Ron Leslie, Plaintiff a wwnitltlizeny,,
aes LYN ey
YeXOTA 5)
e ( EXPIRES
2[oM ae

¢ GEORGIA
‘Samer 2000 £

x, -
oe

**tosanaaene

oo ey Wy,

Nace
